771 N.W.2d 770 (2009)
Sherif CUNMULAJ and Dawn Cunmulaj, Plaintiffs-Appellants,
v.
Kristen CHANEY and Harold Schott, Defendants-Appellees.
Sherif Cunmulaj and Dawn Cunmulaj, Plaintiffs-Appellants,
v.
Michigan State University, Defendant-Appellee.
Docket Nos. 138390, 138391. COA Nos. 282264, 282265.
Supreme Court of Michigan.
September 11, 2009.

Order
On order of the Court, the motion for miscellaneous relief is GRANTED. The motion for reconsideration of this Court's May 27, 2009 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.